1. Under the workmen's compensation act, where there has been an award by a commissioner under the Code, § 114-707, either party may apply for review by the entire board within seven days from the date of the notice of the award made by that commissioner. § 114-708. The fact that the losing party in the hearing before the commissioner makes an appeal to the superior court, as is provided in § 114-710, before the expiration of the seven days, will not subject such an appeal to dismissal. The failure to appeal in seven days makes the award of the single commissioner final. An appeal to the superior court before the expiration of the seven days also is a waiver of the right to appeal to the board, but does not otherwise affect the rights of the parties.
2. A careful reading of evidence introduced before the commissioner convinces us that there was ample evidence to support the award denying compensation to the claimant. The superior court erred in setting aside the award and in awarding compensation.
Judgment reversed. Broyles, C. J., andMacIntyre, J., concur.
         DECIDED SEPTEMBER 19, 1940. REHEARING DENIED NOVEMBER 20, 1940.